



Exhibit 10.4




SEPARATION AGREEMENT
This Separation Agreement (the "Agreement") is made and entered into by and
between Pluralsight, LLC, a Nevada limited liability company (the "Company"),
and Nate Walkingshaw, an individual, residing in Utah ("Employee").
RECITALS
A.Employee is Chief Experience Officer for the Company and is employed as an
at-will employee.


B.Employee executed the Confidentiality, Intellectual Property Assignment, and
Non- Solicitation Agreement on or about January 2, 2015 (the "CINSA"), which is
attached as Exhibit A to this Agreement.


C.Employee executed the Executive Employment Agreement on or about September 15,
2017 (the "Employment Agreement"), which is attached as Exhibit B to this
Agreement.


D.Employee executed an Incentive Unit Offer Letter on or about May 28, 2015 and
an Amendment No. 1 to that Incentive Unit Offer Letter dated on or about
September 15, 2017; an Incentive Unit Offer Letter on or about September 30,
2016 and an Amendment No. 1 to that Incentive Unit Offer Letter on or about
September 15, 2017, all of which are subject to the Pluralsight Holdings, LLC
2013 Incentive Unit Plan (the "RCU Agreements"). Employee executed Restricted
Stock Unit Agreements on or about September 29, 2017, November 4, 2017, April 3,
2018, April 3, 2018, each of which are subject to the 2017 Equity Incentive
Plan, and March 5, 2019, each of which is subject to the 2018 Equity Incentive
Plan (the "RSU Agreements"), and a Stock Option Agreement on or about June 22,
2018, which is subject to 2018 Equity Incentive Plan (together with the RCU
Agreements and RSU Agreements, the "Equity Agreements").


E.Employee executed the Indemnification Agreement with Pluralsight, Inc. on or
about May 17, 2018, which is attached hereto as Exhibit C to this Agreement.


F.The parties have determined to terminate their employment relationship.


G.Employee and the Company desire to document the termination of Employee’s
employment relationship and fully resolve all employment and other related
matters between them, as well as all claims and potential claims or disputes.


AGREEMENT
NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein and for other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto covenant and agree as follows, effective
as of the Effective Date:
1.
Consideration.



a.Compensation. Employee shall be entitled to continued payment of the Base
Salary, as that term is defined in the Employment Agreement and at the rate
established in 2020, through the Separation





--------------------------------------------------------------------------------





Date as that term is defined in Section 1(b). Employee acknowledges and agrees
that he will not be eligible for a bonus in 2020.


b.Separation Date and Severance.


i.
Employee’s employment with the Company and any of its affiliates shall terminate
effective the earlier of (1) July 17, 2020, (2) the date Employee’s employment
is terminated by the Company if for "cause" (as defined in Section 8.1 of the
Employment Agreement), or (3) Employee resigns and designates his last day as a
date earlier than July 17, 2020 (the "Separation Date").



ii.
The Company shall timely provide Employee with all necessary and required
documents and information to allow Employee to elect continuation coverage as
provided for in the Consolidated Omnibus Budget Reconciliation Act of 1985
("COBRA"). Subject to Employee signing this Agreement and not timely revoking,
to assist with Employee’s transition to a new benefits provider, the Company
shall provide Employee a lump sum payment equal to $11,140.35 (the "Severance
Payment"). Regardless of whether the Separation Date is on July 17, 2020 or an
earlier date, Employee acknowledges and agrees that the Company is only
obligated to pay the Severance Payment.



iii.
The Severance Payment shall be paid to Employee on the first available payday
following the Separation Date, less applicable federal and state income taxes,
employee taxes, and other appropriate withholdings. The Company will deposit the
Severance Payment into to the bank account where the Company had been
transmitting Employee’s pay immediately prior to the Separation Date.



iv.
Employee shall resign from all positions with the Company, including any of its
parent, subsidiary, or affiliate companies, effective as of the Separation Date.



c.Additional Agreement. In exchange for the Severance Payment, Employee
expressly agrees to execute any documents that may be reasonably necessary to
effectuate the intent of the parties in executing this Agreement and in ending
the employment relationship. Such documents could include, but not be limited
to, amendments or addenda to this Agreement and a waiver and release of claims
against the Company.


d.Adequate Consideration. The parties agree that this Agreement is supported by
adequate consideration based on the mutual covenants and promises set forth
herein. Moreover, Employee acknowledges that the consideration provided pursuant
to this Agreement is provided solely as consideration for the mutual promises
set forth in this Agreement, and does not constitute payments or benefits to
which Employee would otherwise be entitled under applicable law or Company
policies.


e.No Other Payments. Except as provided herein, Employee acknowledges that no
other compensation, wages, payment, bonus, accelerator, reimbursement, equity
awards, vesting or benefit of any nature whatsoever is due and owing by the
Company to Employee. Employee represents that he has previously reported all
hours worked for the Company in strict accordance with Company policy and that
he is not owed any salary, reimbursement, or compensation for any hours worked.
Employee further acknowledges and agrees that, as of the Separation Date, he has
(x) previously been reimbursed for all expenses and costs for which the Company
is or may be responsible or (y) submitted for reimbursement all expenses and
costs for which the Company is or may be responsible.







--------------------------------------------------------------------------------





f.Reporting. Employee acknowledges and agrees that as a public company, the
Company, including its parent company, may have certain reporting or disclosure
obligations relating to the parties, Employee’s title or status, or the
fulfillment of the parties’ respective rights and obligations as provided for in
this Agreement or pursuant to Employee’s employment with the Company. Employee
acknowledges and agrees that the Company shall make whatever report or
disclosure it believes is required by law or is reasonably prudent. Employee
further acknowledges and agrees that the Company makes no representation or
warranty regarding the form, substance, or timing of any such report or
disclosure, or the number of reports or disclosures it may decide to make.


2.Treatment of Equity. In accordance with the terms and conditions of the Equity
Agreements, Employee acknowledges and agrees that he (i) will continue to vest
until the Separation Date and (ii) forfeits all right, title, and interest in
the equity granted under the Equity Agreements that has not vested as of the
Separation Date. Furthermore, Employee agrees and acknowledges that he shall no
longer be eligible to participate in the Company’s Employee Stock Purchase Plan
(ìESPPî) after the Separation Date. Any amounts contributed by Employee to ESPP
during the purchase period that was open immediately prior to the Separation
Date will be returned to Employee. Employee understands that no shares will be
purchased by the Company on his behalf at the end of the purchase period.


3.Release of Claims by Employee.


a.In exchange for the consideration provided in this Agreement, including
without limitation the Severance Payment, Employee, for himself and his heirs,
executors, representatives, agents, assigns, and all persons and entities
claiming by, through, or under him, hereby irrevocably and unconditionally fully
and forever waives, releases, and discharges the Company, including the
Company’s parents, subsidiaries, affiliates, predecessors, successors, and
assigns, and each of its and their respective officers, directors, employees,
shareholders, and partners, in their corporate and individual capacities (both
individually and collectively, the "Released Parties"), from any and all claims,
liabilities, charges, obligations, demands, grievances, lawsuits, causes of
action, attorney fees, costs, and liabilities of any kind or nature whatsoever,
including without limitation claims for contribution, subrogation, or
indemnification, whether known or unknown, which Employee may have or has ever
had as of the Effective Date against the Released Parties in any way related to
any way related to the Employee’s hire, benefits, employment, termination, or
separation from employment with the Company by reason of any actual or alleged
act, omission, transaction, practice, conduct, occurrence, or other matter (the
"Released Claims").


The Released Claims include, but are not limited to, any matters, causes, or
things whatsoever that were, have been, or in any way could have been alleged as
of the Effective Date arising out of Employee’s employment by the Company,
including, but not limited to, any and all claims arising under federal, state,
or local employment, civil rights, labor, wage and hour, wage payment, back pay
or similar laws, including, without limitation, claims of wrongful discharge,
breach of express or implied contract, fraud, misrepresentation, defamation,
whistle-blowing or liability in tort, common law claims, claims of any kind that
may be brought in any court or administrative agency, any claims arising under
Title VII of the Civil Rights Act of 1964, 42 U.S.C. ßß 1981-1988, the Civil
Rights Act of 1991, the Equal Pay Act, the Age Discrimination in Employment Act,
the Older Workers’ Benefit Protection Act, the Americans with Disabilities Act,
the Worker Adjustment and Retraining Notification Act, the Rehabilitation Act of
1973, the Fair Labor Standards Act, the Employee Retirement Income Security Act,
the Family and Medical Leave Act, the Genetic Information Nondiscrimination Act,
the National Labor Relations Act, the Fair Credit Reporting Act, Executive Order
I 1246, the Immigration Reform and Control Act of 1986, the Utah
Anti-Discrimination Act, the Utah Minimum Wage Act, and the Utah Payment of
Wages Act, and all other federal, state or local statutes, ordinances, and
regulations. Employee understands that the Released Claims include a release of
claims arising under the Age Discrimination in Employment Act.







--------------------------------------------------------------------------------





b.Provided, however, notwithstanding anything to the contrary set forth herein,
this Section 3 shall not (i) extend to any obligations of the Company under this
Agreement or any claims that cannot be waived under applicable law; (ii)
prohibit any claims by Employee for unemployment insurance benefits or worker’s
compensation benefits under Utah law; (iii) prohibit Employee from filing
charges with the Equal Employment Opportunity Commission or state
anti-discrimination agencies for violation of state or federal employment laws
within the jurisdiction of those agencies, except that Employee does
specifically waive Employee’s right to personal monetary recovery in connection
with such charges; (iv) eliminate any vested rights that Employee may have under
any employee pension or welfare benefit plan in which he participated as an
employee of the Company; and/or (v) prohibit Employee’s participation in the
Company’s employee health benefit plan, as allowed by COBRA and the terms,
conditions, and limitations of the plan. In addition, notwithstanding anything
to the contrary contained herein, nothing in this Agreement prohibits Employee
from reporting possible violations of federal law or regulation to any United
States governmental agency or entity in accordance with the provisions of and
rules promulgated under Section 21 F of the Securities Exchange Act of 1934 or
Section 806 of the Sarbanes-Oxley Act of 2002, or any other whistleblower
protection provisions of state or federal law or regulation (including the right
to receive an award for information provided to any such government agencies).


c.Employee acknowledges that he may hereafter discover facts different from or
in addition to those he now knows or believes to be true with respect to the
Released Claims, and Employee expressly agrees to assume the risk of the
possible discovery of additional or different facts, and agrees that this
Agreement shall remain effective in all respects, regardless of such additional
or different facts.


d.In exchange for Employee's waiver and release of claims against the Released
Parties, and non-revocation of any portion of that release, the Company,
including the Company's parents, subsidiaries, affiliates, predecessors,
successors, and assigns, expressly waives and releases any and all claims
against the Employee that may be waived and released by law with the exception
of claims arising out of or attributable to: (i) events, acts, or omissions
taking place after the Parties' execution of the Agreement; (ii) the Employee's
breach of any terms and conditions of the Agreement; (iii) the Employee's breach
of any of the material terms and conditions of the Employment Agreement or
CINSA; and (iv) the Employee's criminal activities, gross negligence or
intentional misconduct occurring during the Employee's employment with the
Company.


4.Twenty-One Day Consideration Period. The Company provided this Agreement to
Employee on June 17, 2020. Employee may elect to take up to twenty-one (21) days
to consider whether to accept this Agreement, although Employee may sign this
Agreement before then. Changes to this Agreement, whether material or
immaterial, do not restart the running of the 21-day period. If Employee fails
to execute this Agreement within the twenty-one (21) day period, then the terms
and conditions contained in this Agreement are automatically withdrawn without
further action or notice by the Company.


5.Seven Day Revocation Period. Following execution of this Agreement, Employee
shall have seven (7) days to revoke this Agreement. To be effective, the
revocation must be in writing, signed by Employee, and delivered to Melanie
Grayson, Assistant General Counsel, 182 North Union Avenue, Farmington, Utah
84025, email: melanie-grayson@pluralsight.com, on or before 5 p.m. MDT of the
7th day. This Agreement shall become effective on the eighth (8th) day following
execution of this Agreement (the "Effective Date"). If Employee revokes this
Agreement, Employee shall not be eligible to receive any compensation or
benefits under this Agreement and the Company shall have no obligations
hereunder.













--------------------------------------------------------------------------------





6.Representations.


a.Employee Representations. Employee warrants and represents that he has not
filed any claims, complaints, or actions of any kind against the Company with
any court or local, state or federal government agency; that he has been
properly paid for all hours worked for the Company; that he has received all
salary, wages, commissions, bonuses, and other compensation due to the Employee;
and that he has not engaged in any unlawful conduct relating to the business of
the Company.


Nothing in this Agreement prohibits or restricts Employee from filing a charge
or complaint with the Securities and Exchange Commission, the Financial Industry
Regulatory Authority, the Equal Employment Opportunity Commission, the National
Labor Relations Board, the Occupational Safety and Health Administration, or any
other federal or state regulatory authority (collectively, "Agencies"). Employee
further understands that this Agreement does not limit Employee’s ability to
communicate with any of the Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any of the Agencies in
connection with reporting a possible securities law violation without notice to
the Employer. This Agreement does not limit the Employee’s right to receive an
award for information provided to any securities regulatory agency or authority.


b.Company Representations. The Company warrants and represents that it does not
have any actual knowledge of any threatened or pending claim or litigation
against Employee or in which Employee might be named as a defendant.
Notwithstanding, the Company acknowledges that Employee may be identified as a
witness by any party to the following matters that were pending as of the date
of the Effective Date: City of Birmingham Fireman’s and Policemen’s Supplemental
Pension System v. Pluralsight, Inc., case no. 1:19-cv-00128-JNP-DBP pending in
the United States District Court for the District of Utah and Choi v. Skonnard
et al, case no. 1:20-cv-00357-RGA pending in the United States District Court
for the District of Delaware. In the event Employee is identified as a witness,
the parties agree and acknowledge that the terms of the Indemnification
Agreement shall govern any expenses actually incurred by Employee. The Company
makes no further warranties or representations regarding threatened claims or
litigation.


7.Return of Company Property. In accordance with Employee’s obligations under
Sections 1 and 2 of the CINSA, Employee covenants and represents that he has
returned to the Company all Confidential Information, including without
limitation: (i) all documents, whether in print or electronic form, or other
information about the Company, including without limitation confidential,
proprietary or trade secret information, whether developed by Employee or any
other employee of the Company; (ii) all electronic equipment and electronic
storage devices (e.g., computers, cellular phones, thumb drives, etc.); and
(iii) all company property, credit cards, office keys, and other property that
Employee obtained or that were made available to him as a consequence of his
employment with the Company. Employee further affirmatively acknowledges that he
has removed all Confidential Information belonging to the Company from
Employee’s personal electronic devices, including without limitation his mobile
phone. Employee acknowledges and agrees that Employee’s obligations pursuant to
Sections 1 and 2 of the CINSA regarding Confidential Information expressly
survive the termination of Employee’s employment with the Company.


8.Confidential Agreement. Employee agrees that the terms of this Agreement shall
be and remain confidential, and Employee promises and covenants not to disclose,
publicize, or cause to be publicized any of the terms and conditions of this
Agreement except to (i) Employee’s spouse, legal counsel, and financial or tax
advisor, upon condition that each such person be advised by Employee of
Employee’s confidentiality obligations hereunder and that any disclosure by such
person will be deemed a disclosure by Employee; (ii) as required by validly
issued subpoena, court order, or federal or state law or regulation; or (iii) in
legal proceedings for breach of or to enforce the terms of this Agreement.





--------------------------------------------------------------------------------







9.Non-disparagement.


a.Employee’s Obligations. Employee agrees that he shall not do or say anything
that a reasonable person would expect at the time would have the effect of
diminishing or constraining the goodwill, good reputation, and/or business
opportunities of the Released Parties or their business, products, or services.
This obligation shall include, but shall not be limited to, refraining from
making negative statements about the Released Parties or their methods of doing
business, the effectiveness of their business policies, or the quality of any of
their products, services or personnel. This section also expressly includes the
making or publication of such statements on Facebook, LinkedIn, Twitter,
Instagram, Glassdoor or other social media, regardless of whether the statements
are accessible to the general public or limited to ìfriendsî or others to whom
Employee has expressly granted access. This is a continuing obligation that
shall survive this Agreement.


Nothing in this Section 9 shall restrict Employee’s right to file any charge
with or cooperate in any investigation conducted by the Agencies, as set forth
more fully in Section 6 above, or is intended to preclude or dissuade Employee
from engaging in legally protected activities protected by state and federal
law, including the National Labor Relations Act or federal securities laws,
including the Dodd-Frank Act, to the extent such rights cannot be waived by
agreement.


b.The Company’s Obligations. The Company agrees that it shall not do or say
anything that would be slanderous, libelous or defamatory in nature regarding
the Employee. For the purposes of this section 9(b) only, the term "the Company"
shall be limited to its executives reporting directly to Aaron Skonnard as of
the Effective Date of this Agreement.


10.Remedies. Employee acknowledges and understands that (a) the provisions of
Sections 8 and 9; (b) the provisions of Sections 1, 2 and 3 of the CINSA; and
(c) Sections 10 and 14 of the Employment Agreement are each material terms of
this Agreement and that the Company would not be willing to enter into this
Agreement, the CINSA or the Employment Agreement without such provisions. In the
event of a breach or threatened breach by the Employee of any of the provisions
of this Agreement or by the Company of section 9(b) of this Agreement, the
parties hereby consent and agree that the parties shall be entitled to seek, in
addition to other available remedies, a temporary or permanent injunction or
other equitable relief against such breach or threatened breach from any court
of competent jurisdiction. Any equitable relief shall be in addition to, not
instead of, legal remedies, monetary damages, or other available relief.


11.Confirmation of Prior Agreements. Notwithstanding anything in this Agreement
to the contrary, Employee acknowledges and agrees that nothing in this Agreement
shall alter, limit, or void the respective rights and obligations of the parties
under the CINSA; the Equity Agreements; Sections 10, 13, and 14 of the
Employment Agreement; the Indemnification Agreement; or any other agreement
entered into between Employee and the Company prior to the date hereof. Any
covenants in those prior agreements that were designed to restrict Employee’s
actions during employment or that were intended to survive separation of
employment shall continue in full force and effect, including without limitation
the non-compete, non- solicitation, and confidentiality provisions of any of
those prior agreements.


12.Not an Admission. This Agreement is not an admission by any party hereto that
either has violated any contract, law, or regulation or that the Company or
Employee has discriminated against the other or otherwise infringed on the
other’s rights and privileges or done any other wrongful act. Rather, the
parties have entered into this Agreement with the intention to avoid disputes
and any attendant inconvenience and expense.







--------------------------------------------------------------------------------





13.Entire Document. With the exception of the CINSA, the Equity Agreements, and
those provisions that survive Employee’s termination pursuant to Section 11
above, this Agreement is the entire, integrated agreement between the parties
regarding the subject matter of this Agreement. No other promises or agreements
regarding the subject matter of this Agreement have been made to either Employee
or the Company other than those contained in this Agreement. In electing to sign
this Agreement, neither the Employee nor the Company has relied on any
representation or promise, whether oral or written, not specifically set forth
in this Agreement.


14.No Assignment of Claims. Employee represents that he has not made, and will
not make, any assignment of Claim(s) released by this Agreement and that no
other person or entity had or has any interest in any Claim(s) released by
Employee under this Agreement.


15.Miscellaneous. This Agreement shall be governed by the laws of the State of
Utah. Notwithstanding any Utah statutory or case law to the contrary, this
Agreement may not be modified except by a document signed by a duly authorized
representative of the Company and the Employee, whether or not such claimed
modification is supported by separate consideration. Any waiver by any party
hereto of any breach of any kind or character whatsoever by any other party,
whether such waiver be direct or implied, shall not be construed as a continuing
waiver of, or consent to, any subsequent breach of this Agreement on the part of
the other party. In addition, no course of dealing between the parties, nor any
delay in exercising any rights or remedies hereunder or otherwise, shall operate
as a waiver of any of the rights or remedies of the parties. This Agreement
shall inure to and bind the heirs, devisees, executors, administrators, personal
representatives, successors, and assigns, as applicable, of the respective
parties hereto. The parties agree that any dispute between them, whether arising
under this Agreement or relating to the enforceability or interpretation
thereof, shall be subject to the exclusive jurisdiction of the federal or state
courts situated in the State of Utah, and each party hereby submits itself to
the personal jurisdiction of the courts situated in the State of Utah.


16.Severability. The provisions of the Agreement are severable. If any part of
this Agreement is found to be unenforceable by a court of competent
jurisdiction, the other provisions shall remain fully valid and enforceable.
Such a finding shall not affect the validity of the remainder of this Agreement,
which shall remain in full force and effect and continue to be binding on the
parties.


17.Attorneys’ Fees. If a civil action is brought to enforce this Agreement, such
action shall be brought in a court of competent jurisdiction located in Salt
Lake County, Salt Lake City, Utah, and the prevailing party shall be entitled to
recover reasonable attorneys’ fees, costs, and expenses incurred, in addition to
any other relief to which such party may be entitled under this Agreement, at
law, or in equity, whether incurred before or after the filing of a civil action
or the entry of judgment.


18.Knowing and Voluntary Execution. Employee specifically represents that he has
carefully read and fully understands all of the provisions of this Agreement,
and that he is voluntarily and knowingly entering into it. Employee also
specifically represents that prior to signing this Agreement, he was provided a
reasonable period of time within which to consider whether to accept this
Agreement. Employee has been advised that this is an important legal document
and that he should consult with an attorney of his choosing prior to entering
into this Agreement. Employee specifically represents that he has been given an
opportunity to consult with counsel and that, to the extent desired, he has done
so.


19.Authority to Enter Agreement. The Company warrants and represents that it has
full authority to enter into this Agreement and to consummate the transactions
contemplated hereby. The Company further warrants and represents that this
Agreement is not in conflict with any other agreement to which the Company is a
party or by which it may be bound. In addition, the Company warrants and
represents that the individuals executing this Agreement on behalf of the
Company have the full power and authority to bind the Company to





--------------------------------------------------------------------------------





the terms hereof and have been authorized to do so in accordance with the
Company’s corporate structure and organization.


20.Counterparts. This Agreement may be executed in one or more counterparts,
including by electronic signature, each of which will be deemed an original and
all of which together will constitute one and the same instrument. Facsimile or
other electronically delivered copies of signature pages to this Agreement shall
be treated between the parties as original signatures for all purposes.


IN WITNESS WHEREOF, the undersigned hereby execute this Agreement knowingly and
voluntarily intending to be legally bound by its terms.
                    
Dated:
July 9, 2020
 
/s/ Nate Walkingshaw
 
 
 
Nate Walkingshaw
 
 
 
 
 
 
 
 
Pluralsight, LLC
 
 
 
 
 
Dated:
July 9, 2020
 
By:
/s/ Aaron Skonnard
 
 
 
Name:
Aaron Skonnard
 
 
 
Its:
Chief Executive Officer
 
 
 
 
 
 
 
 
 
 






